Opinion by
Keefe, J.
In accordance with stipulation of counsel and cited cases, the records in which were incorporated herein, the following allowances were made by the court to compensate for foreign substances on the outside of certain cheese: (1) 2% percent for cheese similar in all material respects to Pecorino Romano and Pecorino Romano Sardo cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Locatelli v. United States (T. D. 48284) and (2) 1 percent for Reggiano cheese similar in all material respects to that the subject of Locatelli v. United States (T. D. 49389).